AMENDMENT TO AMENDED AND RESTATED AGENCY AGREEMENT THIS AMENDMENT (“Amendment”), made as of May 20, 2011 (the “Effective Date”), by and between OLD MUTUAL FUNDS I (“OMF I”), OLD MUTUAL FUNDS II (“OMF II”), OLD MUTUAL FUNDS III (“OMF III”), each a Delaware statutory trust (each a “Trust” and together, the “Trusts”) and DST SYSTEMS, INC., a corporation organized and existing under the laws of the State of Delaware (“DST”), to the Amended and Restated Agency Agreement made as of March 1, 2008, by and between the Trusts and DST (the “Agency Agreement”). WHEREAS, effective after the close of business May 20, 2011, the Old Mutual Strategic Small Company Fund was renamed the Old Mutual Copper Rock International Small Cap Fund. NOW, THEREFORE, in consideration of the mutual covenants contained herein and in the Agency Agreement and for other good and sufficient consideration, receipt of which each party hereby acknowledges, DST and the Trusts each hereto agree as follows: 1. Defined Terms. Capitalized terms used in this Amendment but not defined herein shall have the meaning ascribed thereto in the Agency Agreement. 2. Exhibit A to the Agency Agreement shall be replaced with the Amended Exhibit A attached hereto. 3. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS I OLD MUTUAL FUNDS II By: /s/ Julian F. Sluyters By: /s/ Julian F. Sluyters Name: Julian F. Sluyters Name: Julian F. Sluyters Title: President Title: President OLD MUTUAL FUNDS III DST SYSTEMS, INC. By: /s/ Julian F. Sluyters By: /s/ Thomas J. Schmidt Name: Julian F. Sluyters Name: Thomas J. Schmidt Title: Trustee Title: Vice President AMENDED EXHIBIT A DATED AS OF MAY 20, 2011 TO DST SYSTEMS, INC. OLD MUTUAL FUNDS I, II, and III TRANSFER AGENCY AGREEMENT DATED MARCH 1, 2008 FUND DETAILS Class Z Shares CUSIP TICKER TAX ID # OMF I Old Mutual Analytic Fund ANDEX Old Mutual Copper Rock Emerging Growth OMZRX Old Mutual Asset Allocation Conservative Portfolio OMCZX Old Mutual Asset Allocation Balanced Portfolio OMBZX Old Mutual Asset Allocation Moderate Growth Portfolio OMMZX Old Mutual Asset Allocation Growth Portfolio OMGZX Old Mutual International Equity Fund OMXZX OMF II Old Mutual Analytic U.S. Long/Short Fund 68002Q347 OBDEX Old Mutual Cash Reserves Fund 68002Q461 OBCXX Old Mutual Copper Rock International Small Cap Fund 68002Q396 OSSCX Old Mutual Barrow Hanley Value Fund 68002Q313 OBFOX Old Mutual Dwight Intermediate Fixed Income 68002Q271 OBFJX Old Mutual Dwight Short Term Fixed Income Fund 68002Q321 OBCPX Old Mutual Focused Fund 68002Q354 OBFVX Old Mutual Heitman REIT Fund 68002Q297 OBRTX Old Mutual Large Cap Growth Fund 68002Q412 OLCPX Old Mutual TS&W Mid-Cap Value Fund 68002T499 OTMZX Old Mutual TS&W Small Cap Value Fund 68002Q289 OSMVX Class A Shares CUSIP TICKER TAX ID # OMF I Old Mutual Analytic Fund ANAEX Old Mutual Copper Rock Emerging Growth OMARX Old Mutual Asset Allocation Conservative Portfolio OMCAX Old Mutual Asset Allocation Balanced Portfolio OMABX Old Mutual Asset Allocation Moderate Growth Portfolio OMMAX Old Mutual Asset Allocation Growth Portfolio OMGAX Old Mutual International Equity Fund OMXAX OMF II Old Mutual Analytic U.S. Long/Short Fund 68002Q305 OADEX Old Mutual Barrow Hanley Value Fund 68002Q206 OAFOX Old Mutual Cash Reserves Fund 68002T556 OCAXX Old Mutual Copper Rock International Small Cap Fund 68002Q701 OSSAX Old Mutual Dwight Intermediate Fixed Income Fund 68002Q800 OAFJX Old Mutual Dwight Short Term Fixed Income Fund 68002Q107 OIRAX Old Mutual Focused Fund 68002Q818 OAFCX Old Mutual Heitman REIT Fund 68002Q792 OARTX Old Mutual Large Cap Growth Fund 68002Q842 OLGBX Old Mutual TS&W Mid-Cap Value Fund 68002Q263 OTMAX Old Mutual TS&W Small Cap Value Fund 68002Q602 OACVX Class C Shares CUSIP TICKER TAX ID # OMF I Old Mutual Analytic Fund ANCEX Old Mutual Asset Allocation Conservative Portfolio OMCCX Old Mutual Asset Allocation Balanced Portfolio OMBCX Old Mutual Asset Allocation Moderate Growth Portfolio OMMCX Old Mutual Asset Allocation Growth Portfolio OMCGX OMF II Old Mutual Dwight Intermediate Fixed Income 68002Q719 OCIRX Old Mutual Dwight Short Term Fixed Income Fund 68002Q784 OIRCX Institutional Class Shares CUSIP TICKER TAX ID # OMF I Old Mutual Analytic Fund ANIEX Old Mutual Copper Rock Emerging Growth OMIRX Old Mutual Asset Allocation Conservative Portfolio OMCIX Old Mutual Asset Allocation Balanced Portfolio OMBLX Old Mutual Asset Allocation Moderate Growth Portfolio OMMIX Old Mutual Asset Allocation Growth Portfolio OMGIX Old Mutual International Equity Fund OMXIX OMF II Old Mutual Analytic U.S. Long/Short Fund 68002T101 OISLX Old Mutual Barrow Hanley Core Bond Fund 68002Q198 OCBIX Old Mutual Barrow Hanley Value Fund 68002T408 OIBHX Old Mutual Cash Reserves Fund 68002T531 OCIXX Old Mutual Copper Rock International Small Cap Fund 68002T655 OISSX Old Mutual Dwight High Yield Fund 68002Q214 ODHYX Old Mutual Dwight Intermediate Fixed Income 68002T580 OIDIX Old Mutual Dwight Short Term Fixed Income Fund 68002T630 OIDSX Old Mutual Focused Fund 68002T879 OIFCX Old Mutual Heitman REIT Fund 68002T820 OIHRX Old Mutual Large Cap Growth Fund 68002T754 OILLX Old Mutual TS&W Mid-Cap Value Fund 68002Q248 OTMIX Old Mutual TS&W Small Cap Value Fund 68002T515 OICVX Old Mutual US Government Money Market Fund Old Mutual US Treasury Money Market Fund
